DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PEOPLE'S REPUBLIC OF CHINA on 24 October 2017. It is noted, however, that applicant has not filed a certified copy of the CN201710998127.0 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “repeller electrode sheet,” “dust collector,” and “air purification system” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “pedestal 1” as described in the specification, see par [090], and also Figs. 8A and 8B.  The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the repeller electrode sheet” as described in the specification, see pars [060], [0100], and [0112], and also Fig. 7.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 at line 4, “wherein[[: ]] the baffle plate…material;”  
Claim 1 at line 6, “the baffle plate”
Claim 5 at line 3, “wherein[[: ]] the conductive…material; and”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 7, 9, 11-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a same end along the length direction" in line 2 which raises the questions that follow:  The same end of what, or what end? Along the length direction of what?  Claim 2 is indefinite.
Claim 3 recites the limitation "along the length direction" in lines 4 and 5 which raises the question that follows:  Along the direction of what? Claim 3 is indefinite.
Claim 5 recites the limitation "along the length direction" in line 6 which raises the questions that follows:  Along the direction of what?  Claim 5 is indefinite.  
Furthermore, the phrase “so that when a discharging electrode sheet is inserted into the slot, the discharging electrode sheet is in contact with and electrically connected to the conductive strip” is intended result.  
In claims 6 and 19, the term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds are unclear because a value has not been associated with the term “near” in the specification as originally filed.
In claims 7 and 20, the term “close” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds are unclear because an explicit value has not been associated with the term “close” in the specification as originally filed.
For claim 9, the term “smoothly transitions” is used in lines 2 and 3. This term is subjective.  The specification fails to provide a standard for measuring the scope of the of the term, and language in the claim fails to provide an objective boundary; therefore, claim 9 is indefinite.
Claim 11 recites the phrase “when in use, the discharging electrode sheet and the collector electrode sheet are respectively inserted into the slots, such that the discharging electrode sheet and the collector electrode sheet are arranged to be sequentially spaced apart along the length direction of the pedestal” which is intended use. 
Claim 12 recites the phrase “wherein the discharging electrode sheet and the collector electrode sheet are interposed, such that the electrode sheets in a sequence from a slot at one end to a slot at another end along the length direction of the pedestal” which is intended use.
Claim 13 recites the phrase “wherein the sequence includes: a discharging electrode sheet, a collector electrode sheet, a discharging electrode sheet, a collector electrode sheet” which is intended use.
Claim 14 recites the phrase “wherein the sequence includes: a collector electrode sheet, a discharging electrode sheet, a collector electrode sheet, a discharging electrode sheet” which is intended use
Claim 15 recites the limitation "the repeller electrode sheet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the phrase “wherein the system is configured to have an increased electrical arc discharge path, to thereby avoid damage to the electrode sheet caused by the electrical arc” which is intended use. 
Claim 17 recites the limitation "along the length direction" in lines 4 and 5 which raises the question that follows:  Along the direction of what? Claim 17 is indefinite.
Claim 19 recites the limitation "along the length direction" in line 6 which raises the questions that follows:  Along the direction of what?  Claim 19 is indefinite.
Furthermore, the phrase “so that when a discharging electrode sheet is inserted into the slot, the discharging electrode sheet is in contact with and electrically connected to the conductive strip” and the phrase “so that when the discharging electrode sheet is inserted into the slot, the discharging electrode sheet is clamped by the elastic clamp” are intended results.  
Regarding above intended use phrases associated with claims 11-14 and 16, the instant invention is an apparatus and apparatus claims cover what a device is rather than what a device does.  Claims containing recitations with respect to the manner in which a claim apparatus is intended to be employed (i.e., used) does not differentiate the claimed apparatus from a prior art apparatus if the prior art teaches all the structural limitations of the claim. See MPEP § 2114(II). It is unclear how the claims limit the structure of the claimed apparatus. 
 Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (US 8357233).
For claim 1, Chan discloses a base body, (col. 5, l. 63- col. 6, l. 30; Figs. 4, 5) comprising:
a pedestal (60); and
a baffle plate disposed over the pedestal; wherein the baffle plate is made of an insulating material (col. 6, ll. 20-30; Fig. 5);
a plurality of baffle plates including the baffle plate are provided, and the plurality of baffle plates are arranged to be spaced apart along a length direction of the pedestal (col. 6, ll. 20-30; Fig. 5); and a slot for inserting an electrode sheet (20 in Fig. 5) is formed between adjacent baffle plates.
Regarding claims 2, 3, 5-7, 9 and 11-20, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would be improper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. MPEP § 2173.06 (II).  In this case, the proper interpretation for the limitations for each of the claims are uncertain.  Accordingly, an examination on the merits is prohibited.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Jeon (US 10556242).
Claim 4 depends from independent claim 1 above and relies upon the teaching of Chan as set forth above.  Chan does not teach a positioning post.  However, Jeon does disclose a baffle plate provided with a positioning post disposed in a slot (col. 28, ll. 8-15; Figs. 27-30) used to reduce the gap therebetween and the align an electrode sheet.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the current invention to combine the teaching of Jeon and Chan to arrange the positioning post disposed in the slot; the length direction of the positioning post is parallel with the height direction of the baffle plate; and a plurality of positioning posts including the positioning post are provided, and the plurality of positioning posts are arranged to be spaced apart along the length direction of the baffle plate to maintain the spacing in the slot and align the electrode sheet as taught in Jeon in the apparatus of Chan.
For claim 8, the teaching of the prior art is relied upon as set forth above, and Chan further teaches the base body comprising a collector electrode sheet (201) and a discharging electrode sheet (202); wherein the collector electrode sheet and the discharging electrode sheet are arranged to be sequentially inserted into the slot in a spaced apart manner along the length direction of the pedestal (Figs. 17, 18).
For claim 10, the teaching of the prior art is relied upon as set forth above, and Chan further teaches an exterior of the discharging electrode sheet is wrapped with an insulating sleeve (insulated 202).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example;  CN 201988447 teaches electrode electrically connected and insulated; JP 2000000488 teaches a dust collector supported with plates having insulated spacers; US 10556242 teaches protrusions for film support; US 9308537 teaches ion emitting members and ion collecting members parallel to each other; US 20170354978 teaches creeping distance is used to indicate the distance between the two closest points on the surface of insulated structures between components having different potentials; CN 105413874 teaches a seat body, a base body, a plurality of positive and negative electrode plates, slot, and baffle plate;  and US 20150013541 teaches an insulated driver electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        June 15, 2022


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776